IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00324-CV

           IN THE MATTER OF THE MARRIAGE OF
      TINA LEA HAIGHT AND GRADY MARTIN HAIGHT,
 AND IN THE INTEREST OF D.J.H., A.G.H., AND H.K.H., CHILDREN



                          From the 378th District Court
                               Ellis County, Texas
                             Trial Court No. 78568D


                          MEMORANDUM OPINION


      Tina Haight appeals from the trial court’s order dismissing her suit for dissolution

of marriage and suit affecting the parent-child relationship. We affirm.

                                  BACKGROUND FACTS

      Tina Haight and Grady Martin Haight (Marty) married in December 1998, and

Tina filed for divorce in May 2009. On December 5, 2011, Tina and Marty entered into an

agreement for temporary orders. Agreed Temporary Orders were signed and entered in

the divorce proceedings on March 27, 2012. The Agreed Temporary Orders required
Marty to pay $28,000 a month as combined spousal support and child support. 1 Marty

died on March 27, 2014, while the divorce proceeding was still pending.

          Marty’s will was admitted to probate, and Tina was appointed as Independent

Executrix of the estate. Tina resigned on November 17, 2015, and Mark Fankhauser was

appointed to serve as administrator.

          On July 12, 2018, Tina filed a Motion for Enforcement of Contract pursuant to TEX.

R. CIV. P. 11 seeking to enforce the December 5, 2011 agreement for temporary orders.

On July 19, 2018, Fankhauser, as Administrator for the Estate of Grady Martin Haight,

filed a suggestion of death for Marty. Fankhauser then filed a motion to dismiss the suit

for the dissolution of marriage and suit affecting the parent-child relationship, and the

trial court granted the motion on July 30, 2018.

                                                DISMISSAL

          Tina argues in her sole issue on appeal that the trial court erred in dismissing the

suit for dissolution of marriage and suit affecting the parent-child relationship with

prejudice.

          It is well settled that a cause of action for a divorce is purely personal and that the

cause of action for a divorce terminates on the death of either spouse prior to the rendition

of a judgment granting a divorce. Whatley v. Bacon, 649 S.W.2d 297, 299 (Tex. 1983) (orig.

proceeding); Janner v. Richardson, 414 S.W.3d 857, 858 (Tex. App. —Houston [1 Dist.] 2013,


1   The Haights were the parents of three children who are now all over the age of eighteen.

In the Matter of the Marriage of Haight                                                        Page 2
no pet.). This includes all incidental inquiries of property rights and child custody.

Whatley v. Bacon, 649 S.W.2d at 299; Janner v. Richardson, 414 S.W.3d at 858. The death of

either party to the divorce action prior to entry of the divorce decree withdraws the

court's subject matter jurisdiction over the divorce action. Pollard v. Pollard, 316 S.W.3d
246, 251 (Tex. App. —Dallas 2010, no pet.). The proper procedural disposition of a

divorce action when one of the parties dies is dismissal. Whatley v. Bacon, 649 S.W.2d at

299; Janner v. Richardson, 414 S.W.3d at 858.

        Tina first argues that the trial court violated her due process rights by dismissing

the case based upon the allegation of Marty’s death without evidence, notice, hearing, or

opportunity for her to be heard. After Tina filed the motion for enforcement of the

contract on July 12, 2018, Fankhauser filed a suggestion of death for Marty and then filed

a motion to dismiss the proceeding. The trial court’s dismissal order states that the court

lost jurisdiction over the proceeding upon the death of Marty. As previously stated, the

proper procedural disposition of a divorce action when one of the parties dies is

dismissal. Whatley v. Bacon, 649 S.W.2d at 299; Janner v. Richardson, 414 S.W.3d at 858.

Tina filed a Motion to Reinstate and/or for New Trial. The trial court conducted a hearing

on Tina’s motions at which time Tina was given the opportunity to be heard and present

her evidence.

        Tina next argues that the trial court retained jurisdiction pursuant to Section

154.015 of the Family Code. Section 154.015 provides:


In the Matter of the Marriage of Haight                                               Page 3
                (b) If the child support obligor dies before the child support
                obligation terminates, the remaining unpaid balance of the child
                support obligation becomes payable on the date the obligor dies.

                (c) For purposes of this section, the court of continuing jurisdiction
                shall determine the amount of the unpaid child support obligation
                for each child of the deceased obligor. In determining the amount of
                the unpaid child support obligation, the court shall consider all
                relevant factors, including:

                (1) the present value of the total amount of monthly periodic child
                support payments that would become due between the month in
                which the obligor dies and the month in which the child turns 18
                years of age, based on the amount of the periodic monthly child
                support payments under the child support order in effect on the date
                of the obligor's death;
                (2) the present value of the total amount of health insurance and
                dental insurance premiums payable for the benefit of the child from
                the month in which the obligor dies until the month in which the
                child turns 18 years of age, based on the cost of health insurance and
                dental insurance for the child ordered to be paid on the date of the
                obligor's death;
                (3) in the case of a disabled child under 18 years of age or an adult
                disabled child, an amount to be determined by the court under
                Section 154.306;
                (4) the nature and amount of any benefit to which the child would
                be entitled as a result of the obligor's death, including life insurance
                proceeds, annuity payments, trust distributions, social security
                death benefits, and retirement survivor benefits; and
                (5) any other financial resource available for the support of the child.

TEX. FAM. CODE ANN. § 154.015 (b) (c) (West Supp. 2019).

        As previously stated, on July 12, 2018, Tina filed “Petitioners Motion for

Enforcement of Contract Pursuant to Tex. R. Civ. P. 11” seeking to enforce the December

5, 2011 agreement for temporary orders. That agreement required Marty to pay $28,000

a month as combined spousal and child support. Tina did not file a motion pursuant to
In the Matter of the Marriage of Haight                                                    Page 4
Section 154.015 for the acceleration of unpaid child support or seek to have the trial court

determine the amount of the unpaid child support obligation. Rather Tina sought to have

the trial court enforce a contract between Tina and Marty. The cause of action for divorce

and incidental inquiries terminated on Marty’s death. See Whatley v. Bacon, 649 S.W.2d at

299; Janner v. Richardson, 414 S.W.3d at 858. The trial court did not err in dismissing the

cause of action. We overrule the sole issue on appeal.

                                          CONCLUSION

        We affirm the trial court’s judgment.




                                            JOHN E. NEILL
                                            Justice

Before Chief Justice Gray,
Justice Davis, and
Justice Neill
(Chief Justice Gray concurring and dissenting in part with note)*
Affirmed
Opinion delivered and filed December 16, 2020
[CV06]

*(Chief Justice Gray concurs in part and dissents in part to the Court's judgment. A
separate opinion will not issue.

I note, however, that as to the specific action for a divorce (the legal dissolution of the
status of marriage), and limited to that specific claim, I agree that upon the death of
Marty, that claim/action became moot. Becoming moot means that it was not based on
the merits and it was, therefore, error to dismiss it with prejudice.

Regarding issue one, wherein Tina argues that her due process rights were violated,
initially I agree because the trial court took action against her without notice and an
opportunity to be heard. This is a classic violation of due process. But the violation was
In the Matter of the Marriage of Haight                                               Page 5
corrected because after the trial court had ruled, Tina was able to present her motion for
reconsideration and had the opportunity to have the issue reconsidered. Not all due
process requires the notice and opportunity to be heard to precede the initial court action
or ruling if there is an adequate opportunity to have the ruling/action reconsidered. See
Harrell v. State, 286 S.W.3d 315 (Tex. 2009) (criminal court cost collection after the funds
have been withdrawn from the inmate’s account). I note, however, that not all the issues
were moot because claims by and between spouses are not necessarily resolved by the
death of one of the spouses. In this case, the agreement for temporary support in the
unusually large amount of $28,000 per month is alleged to have been, in part, for claims
related to fraud on the community estate committed by Marty. Moreover, at the time of
his death, Marty was at least one month in arrears in the payment of the agreed amount.
However, because those issues can be brought in the probate proceeding, the dismissal
of this entire proceeding does not offend due process. Thus, issue one was properly
overruled.

In her second issue, Tina argues that under section 154.015 of the Family Code, Marty's
remaining unpaid child support obligations became due. The problem for Tina regarding
this issue is that at the time of his death, Marty's temporary obligations were not the type
child support obligations that are covered by this section based on the nature and timing
of the payments. It does not appear that the legislature intended this section to apply to
anything other than child support obligations as part of a decree of divorce. Accordingly,
Tina's second issue was properly overruled as well.

For the foregoing reasons the trial court's judgment of dismissal is proper, but because it
cannot properly be a dismissal with prejudice, Chief Justice Gray respectfully concurs in
part and dissents in part to the Court's judgment affirming the trial court's judgment.)




In the Matter of the Marriage of Haight                                               Page 6